DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention III, claims 21, 23-26, 38-49 and 60-63 in the reply filed on 10/20/2021 is acknowledged.  It is noted that the applicant has previously elected Priming Well Species 2, Figs. 12 and 13 in the response filed 02/27/2020.
Claims 1-9, 11-20 and 50-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.
It is noted that the applicant has previously withdrawn claims 10 and 27 drawn to the non-elected Priming Well Species 1 (Figs. 8-11).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the housing further comprising a third aperture extending into the housing and configured to receive a second blasting cap”, as recited in claim 49 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Claim 49 appears to read on a non-elected species that comprises a third aperture extending into the housing and configured to receive a second blasting cap and should be withdrawn by the applicant.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23-26, 38-49 and 60-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first aperture of the priming well housing being configured to receive a detonating cord, does not reasonably provide enablement for the first aperture of the priming well housing being configured to receive an explosive material in any configuration other than a detonating cord.  The specification does not enable any person skilled in the art to which it pertains, or with which make and use the invention commensurate in scope with these claims. The applicant’s specification fails to disclose any embodiment of the priming well that comprises the first aperture of the housing being configured to receive a form of explosive material in any form other than in the form of a detonating cord.  In the disclosed embodiments of the priming well (see at least Figs. 8-13), the first aperture of the housing comprises a detonating cord.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23-26, 38-49 and 60-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant’s independent claims 21 and 60, as amended on 06/02/2021, now recite that the first aperture in the housing of the primer well is configured to receive an explosive material as distinct from the previously claimed detonating cord.  The scope of the term, “explosive material”, is unclear in the context of the embodiments of the primer well that have been disclosed in the applicant’s specification (see at least Figs. 8-13).
Claim 23 is indefinite because currently it depends from cancelled claim 22.
Claim 49 it is unclear how claim 49 reads on the elected priming well of Species 2 (Figs. 12 and 13) because Figs. 12 and 13 show only first and second apertures and do not show “the housing further comprising a third aperture extending into the housing and configured to receive a second blasting cap”.  Claim 49 appears to read on a non-elected species and should be withdrawn.
In each of dependent claims 23-26, 38-49 and 61-63, the preamble to the claim recites, “…the system of…” which is confusing because the preamble to independent claims 21 and 60 of the elected invention III recites, “A priming well…”, as distinct from a system.

Claims 21, 23-26, 38-49 and 60-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the first aperture in the priming well housing configured to receive a detonating cord.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 3,354,827 A).
Regarding claim 21, Nelson discloses a priming well 10 (Figs. 1-3, and at least col. 2, line 54 – col. 3, line 8) to couple a blasting cap to a detonating cord, comprising: a housing 11, 15, a first aperture 19, 19’ extending into the housing and configured to receive a detonating cord; and a second aperture 21, 21’ extending into the housing and configured to receive a blasting cap, the second aperture overlapping the first aperture inside the housing.


Claims 21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petruccelli (US 4,178,780 A).
Regarding claim 21, Petruccelli discloses a priming well (connector block - (Figs. 1-5, and at least col. 2, line 1 – col. 4, line 20) to couple a blasting cap 20 to a detonating cord 16, comprising: a housing 10, a first aperture 36 extending into the housing and configured to receive a detonating cord 16; and a second aperture 26 extending into the housing and configured to receive a blasting cap 20, the second aperture overlapping the first aperture inside the housing.
Regarding claim 23, Petruccelli discloses that the first and second apertures 36, 26 being open to each other at an overlapping portion of the first and second apertures 36, 26 inside the housing 10 (see at least Figs. 3-5).
Regarding claims 24 and 25, Petruccelli discloses the first aperture 36 toward an overlapping portion of the second aperture 26 inside the housing and intersecting therewith (see at least Figs. 1-2).

Response to Arguments
Applicant’s arguments with respect to prior art rejections presented in the non-final office action mailed 02/02/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant’s claim amendment filed 06/02/2021 broadened independent claim 21 by replacing term “detonating cord” with the much broader term, “explosive material”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641